Citation Nr: 1454178	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The appellant served in the National Guard; he had discrete periods of Active Duty for Training (ADT) including from: May 31 to June 14, 1964 (14 days); June 7 to November 7, 1965 (132 days); June 11 to 26, 1966 (16 days); June 10 to 25 1967 (16 days); and, May 29 to June 13, 1968 (16 days).

Service connection has been established for the residuals of a low back injury incurred during the last period of ADT.  Accordingly, "veteran" status has been established only with respect to the period of ADT from May 29 to June 13, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified before the undersigned Veterans' Law Judge at a June 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

Additional evidence was added to the claims folder in August 2013, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2014).

The appellant has raised a claim for a separate rating for loss of use of his right foot (a disorder for which he already receives special monthly compensation).  That claim is referred to the RO for initial adjudication.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for status post-operative residuals of herniated disc, L4-5, lumbar spine, which is currently rated as 60 percent disabling.

2.  The Veteran has a college education and has occupational experience working in a government office at a desk job.

3.  The evidence of record demonstrates that the Veteran is not rendered unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in July 2011.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  VA has assisted the Veteran in obtaining evidence by obtaining a VA medical opinion/examination in August 2011 and affording the Veteran the opportunity to give testimony before the Board.  The examination and evidence of record is adequate as they provide all information necessary to decide the claim.  Although the Veteran's representative has asserted that the examiner did not adequately consider the loss of use of the right foot which is associated with the service-connected back disorder, the Board finds that the examination report adequately reflects such consideration.  In this regard, the VA examiner in August 2011 specifically addressed neurological findings in the lower extremities.  In addition, although the representative argued that the examiner did not adequately address whether the Veteran's condition would prevent him from sitting for extended periods of time, the Board notes that the Veteran did not make any complaints of such impairment.  Therefore, the examiner did not err by failing to consider any such complaints. 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

Here, the Veteran has a college education and worked full-time for the State of South Dakota until May 2011.  His former employer reported in July 2011 that his job involved desk work.  The former employer indicated that the Veteran had retired, and did not list any concessions that had been made by reason of disability.  He reportedly had not lost any time due to disability during the previous 12 months preceding the last date of employment.  The Board notes that the date of retirement indicates that the Veteran was almost 65 years of age at that time.  The Veteran filed this claim in June 2011.  The Veteran stated at the August 2011 VA examination that he could no longer work due to medical reasons.  At the Board hearing, the Veteran testified that he had to stop working because of his service-connected back condition.

The record shows that the Veteran is currently service-connected for status post-operative residuals of herniated disc, L4-5, lumbar spine at 60 percent.  Thus, the Veteran meets the preliminary rating criteria outlined above for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Therefore, the probative question in TDIU claims is whether service-connected disability alone precludes a claimant from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Based on a review of the record, the Board finds that a TDIU rating is not warranted in this case.  In this regard, the Board notes that in an August 2011 VA examination report, the examiner, based on a review of the medical records, reported history and objective examination, opined that the Veteran's service-connected disability did not prevent him from obtaining and maintaining gainful employment.  Specifically, the examiner reported that regarding the Veteran's "individual unemployability claim and his non-service connected medical issues, obviously his MS [multiple sclerosis] would [be] his main limit[ing] factor with any type of labor intensive jobs, such as heavy lifting, repeated stair climbing or ladder climbing, but Veteran has full use of his upper extremities, can ambulate fairly well and a light duty situation or sedentary position would be acceptable.  Therefore, the Veteran is not precluded from all gainful employment."

The Veteran submitted a statement from his VA primary care physician dated in June 2013.  The physician wrote that the Veteran "has had chronic low back pain with radiculopathy.  His low back pain is accentuated by his MS condition which causes additional spasticity of the spine and weakens other muscles.  Prolonged sitting is difficult because of this problem.  He has gotten to the point of not being able to carry his load at work because of his multiple physical problems related to his back and aggravated by his MS."  The Board finds that this opinion does not support granting the Veteran's claim.  The physician specifically wrote that the Veteran's inability to work is at least partly due to his multiple sclerosis.  In order for a grant of a TDIU, the Veteran's inability to work must be based solely on his service-connected condition and he is not service-connected for multiple sclerosis.

There is no indication in the claims file that the Veteran receives disability benefits from the Social Security Administration.  Also, the Veteran did not report that he received such benefits on his application for a claim.

Further, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he is unemployable due to his service-connected disability, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Further, the most probative evidence (the VA examiner's opinion) indicates that the Veteran is not unemployable due to his service-connected disability.  The Board again notes that neither nonservice-connected disabilities nor advancing age may be considered.  The other medical evidence does not support a grant of the claim.  The Board notes that with his college degree and occupational experience as an office worker, his back disorder would not render him unemployable even if it were to limit him to only sedentary activities.  

In sum, the Veteran's contentions and the pertinent evidence of record fail to show that his service-connected disability precludes employment.  Based on the foregoing, the Board finds that the Veteran's service-connected disability does not render him unable to secure or follow all forms of substantially gainful employment consistent with his educational background and occupational experience.  Accordingly, the Board concludes that the criteria for a TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


